Citation Nr: 1332870	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  08-38 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran, Appellant, and Son





ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from April 1964 to April 1966.  He died in February 2011, and his surviving spouse has been substituted as the appellant for purposes of processing the claim to completion.  38 U.S.C.A. § 5121A (West Supp. 2013).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of July 2007.  In June 2010, the Veteran, the appellant, and their son appeared at a videoconference hearing held before the undersigned.  


FINDINGS OF FACT

1.  In a decision and remand dated November 18, 2010, the Board reopened a claim for entitlement to service connection for an acquired psychiatric disability, and remanded the claim for service connection for an acquired psychiatric disability for additional development.

2.  In this case, unfortunately, the Veteran died in February 2011, prior to the completion of the remand development.  Subsequently, the Veteran's surviving spouse was substituted as the appellant in the claim, pursuant to 38 U.S.C.A. § 5121 (West Supp. 2013).


CONCLUSION OF LAW

The remand section of the November 18, 2010, Board decision addressing the issue of entitlement to service connection for an acquired psychiatric disability, is vacated. 38 U.S.C.A. § 7104(a)(West 2002); 38 C.F.R. § 20.904 (2013).  


REASON AND BASES FOR FINDINGS AND CONSLUSIONS

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In this case, unfortunately, the Veteran died in February 2011, prior to the completion of the remand development.  Subsequently, the Veteran's surviving spouse was substituted as the appellant in the claim, pursuant to 38 U.S.C.A. § 5121 (West Supp. 2013).  However, the Board remand ordered a psychiatric examination of the Veteran, which cannot be accomplished ordered in the Board's remand.  In essence, this situation denies the appellant due process by requesting an action which cannot be undertaken.  


ORDER 

Accordingly, the remand section of the November 18, 2010, Board decision addressing the issue of entitlement to service connection for an acquired psychiatric disability, is vacated.


REMAND

In view of the Veteran's death during the processing of the November 18, 2010, remand, the Board finds that the development ordered below is necessary in order to fully and fairly adjudicate the Appellant's claim.  First, the RO must ensure that the substituted appellant receives VCAA notice.  Second, a VA opinion must be obtained by a psychiatrist or psychologist, but preferably from a VA psychiatrist or psychologist who was involved in the care or treatment the Veteran.  In this regard, current diagnoses of PTSD and major depression are of record and that he received psychiatric care from VA mental health professionals who may be familiar the Veteran.  While the service treatment records do not note any psychiatric problems, the Veteran was awarded the Vietnam Service Medal, which indicates service in Vietnam and the possibility of service in a hostile environment.  During his lifetime, the Veteran alleged numerous stressful events regarding to his service in the RVN.  It appears that almost all, if not all, of the Veteran's claimed stressors were related to a fear of hostile military or terrorist activity.  Whether claimed stressors are adequate to support his diagnosis of PTSD and are related to his symptoms are unanswered questions.  A remand is necessary for a medical opinion in this regard. 

Accordingly, the case is REMANDED for the following action:

1.  Notify the appellant of the requirements for establishing service connection for an acquired psychiatric disability, including, in particular, PTSD.  This must include notice of the requirements where the stressor involves fear of hostile military or terrorist activity.

2.  Obtain a medical opinion from a psychiatrist or psychologist; if available, a VA psychiatrist or psychologist who treated, evaluated, or is otherwise familiar with the Veteran, should be asked to provide this opinion.  The claims file, including a copy of this remand, shall be made available to and reviewed by the psychiatrist.  The physician shall opine with respect to each of the Veteran's alleged in-service stressors noted in the file, except the death of R.W., as to whether it is at least as likely as not (a 50 percent or greater probability) that the stressor: (1) is adequate to support the Veteran's diagnosis of PTSD and (2) is related to his symptoms.  Also address whether any of the Veteran's stressors were based on the fear of hostile military or terrorist activity, and if so, whether such support a diagnosis of PTSD during his lifetime.  To the extent that the Veteran is found to have suffered from a psychiatric disorder other than PTSD, the physician shall opine whether it is at least as likely as not that such psychiatric disorder is related to service.  The rationale for all opinions expressed shall be provided in the examination report.

3.  Then readjudicate the claim.  If the benefit sought on appeal is not granted, the appellant and her representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


